DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16/505,895, attorney docket Q248300. Application claims foreign priority to GB1811274.8, filed 07/10/2018, and applicant is Flexenable, LTD.  
Claim 1 is allowable. The restriction requirement between claims 1 and 11-13, as set forth in the Office action mailed on 9/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/25/2020 is withdrawn.  Claim 11-13, directed to a method of operating the device of claim 1  are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant has amended claim 1 to include the limitations of claim 5, which were found novel in the office action issued 1/21/2021, rendering claim 1 novel.  Applicant has amended claims 1 and 6 and cancelled claims 4 and 5, and correctly argues that the amendments overcome the §112b rejections of claims 1, 2, 5, 7, 9 and 10 for indefiniteness, which is withdrawn.
Applicant has amended the drawings to overcome the drawing objections and pointed to the original disclosure for support.  The drawing objection is withdrawn.
 
Allowable Subject Matter
Claims 1, 2, 6-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or make obvious common conductors that are light transmissive conductors as recited in claims 1, wherein at least one transmissive conductor that exhibits a primary transmission peak in the red region; at least one transmissive conductor that exhibit a primary transmission peak in the blue region; and at least one transmissive conductor that exhibits a primary transmission peak in the blue region.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/           Examiner, Art Unit 2893